DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 5 is objected to because of the following informality.  Claim 5 states "the sampling solution samples a predetermined volume."  It is not clear how a sampling solution performs a sampling operation.  Perhaps the applicant intended to state "the sampling control mechanism samples a predetermined volume."  Appropriate correction is required.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,005,432
Faulkner
United States Patent 7,713,478
Watatsu et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner.
With regard to claim 1 Faulkner discloses a sampling device capable of sampling a solution; e.g., a process fluid.    As seen in figure 13 there is a circulation channel using two conduits (reference item 16 and 18) thus forming with an inlet port and outlet port.  Connected to the inlet port and outlet port is a sampling T-fitting (reference item 12) that is configured to sample the solution in the circulation channel.  Within the sampling T-fitting is a sample channel (reference item 44) that receives the sampled solution from the sampling T-fitting.  
With regard to claims 2 and 3 Faulkner discloses that the sampling T-fitting has a solution control mechanism (reference item 14) that is located between the sampling T-fitting and the sample channel.  The solution control mechanism is a valve that has either a fixed or an adjustable opening.  
With regard to claim 4 the type of solution or its properties are not afforded any patentable weight as (a) the claims are directed to a sampling device and (b) the type of solution or its properties amount to an intended use of the sampling device.  However, it is noted that Faulkner discloses that the solution can be one that has a high temperature.  See, for example, column 1 (lines 15-30). 
With regard to claim 5 an internal bore (reference item 26), internal space (reference item 36), internal opening (reference item 36), the sample channel (reference item 44), and a sample container (reference item 12) all have predetermined volumes.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watatsu et al. in view of Faulkner.
With regard to claim 6 Watatsu et al. teach that it is known to provide a recirculating etching solution for processing wafers.  The etching solution can include phosphoric acid.  Watatsu et al. teach that it is known to sample the recirculating etching solution in order to determine the silicon content.  In order to determine the silicon concentration Watatsu et al. teach that various measuring sytems can be used such as "CP-AES (Inductively Coupled Plasma Atomic Emission Spectroscopy) based on JIS-K0116 and spectral analysis methods such as an atomic absorption analysis based on JIS-K0121."  Watatsu et al. further teach "[f]or the application of such an analytical method as described above, it is necessary to conduct pretreatment of a measurement sample before the measurement such as cooling it down to around room temperature and subsequently diluting the same."  
Watatsu et al. do not expressly mention the specifics of the known sample device.  However, Faulkner teaches that a known sampling device capable of sampling a solution; e.g., a process fluid.    As seen in figure 13 there is a circulation channel using two conduits (reference item 16 and 18) thus forming with an inlet port and outlet port.  Connected to the inlet port and outlet port is a sampling T-fitting (reference item 12) that is configured to sample the solution in the circulation channel.  Within the sampling T-fitting is a sample channel (reference item 44) that receives the sampled solution from the sampling T-fitting.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Watatsu et al. with the teachings of Faulkner in order to provide a known sample device for the predicable benefit of obtaining consistent samples of the etching solution so that one can determined when to replace or otherwise treat the etching solution.
With regard to claim 7 Watatsu et al. teach that it is known to provide a cooling system to cool the etching solution prior to measuring concentration of silicon in the etching solution.
With regard to claim 8 Faulkner teaches that the sampling T-fitting has a solution control mechanism (reference item 14) that is located between the sampling T-fitting and the sample channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856